                                                    Case 3:15-cv-05557-RS Document 280 Filed 10/08/20 Page 1 of 12




                                             1 Gerald E. Hawxhurst (Bar No. 220329)
                                                  jerry@hawxhurstllp.com
                                             2 David S. Harris (Bar No. 255557)
                                                  david@hawxhurstllp.com
                                             3 HAWXHURST HARRIS LLP
                                             4 11111 Santa Monica Blvd., Suite 620
                                               Los Angeles, California 90025
                                             5 Telephone: (310) 893-5150
                                               Facsimile:    (310) 893-5195
                                             6
                                             7 Attorneys for Defendant
                                                 Valero Marketing and Supply Company
                                             8
                                                 [Additional counsel on signature page]
                                             9
                                            10                                   UNITED STATES DISTRICT COURT
                                            11                             NORTHERN DISTRICT OF CALIFORNIA
                                            12                                      SAN FRANCISCO DIVISION
Tel: (310) 893-5150 ● Fax: (310) 893-5195
 11111 SANTA MONICA BOULEVARD, SUITE 620




                                            13
        LOS ANGELES, CALIFORNIA 90025
          HAWXHURST HARRIS LLP




                                                 FAITH BAUTISTA,                               Case No.: 3:15-cv-05557-RS
                                            14
                                                                    Plaintiff,                 NOTICE RE: IMPLEMENTATION OF
                                            15       v.                                        CAFA NOTICE
                                            16 VALERO MARKETING AND SUPPLY                     Date: November 5, 2020
                                            17 COMPANY,                                        Time: 1:30 p.m.
                                                                                               Courtroom: 3 – 17th Floor
                                                                  Defendant.
                                            18
                                                                                               The Honorable Richard Seeborg
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                  NOTICE RE: IMPLEMENTATION OF CAFA                              Case No.: 3:15-cv-05557-RS
                                                  NOTICE
                                                    Case 3:15-cv-05557-RS Document 280 Filed 10/08/20 Page 2 of 12




                                             1 TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                             2           PLEASE TAKE NOTICE THAT, after plaintiff Faith Bautista filed her Unopposed

                                             3 Motion for Preliminary Approval of Class Action Settlement on September 30, 2020 (Dkt. No.
                                             4 279), defendant Valero Marketing and Supply Company (“Valero”) directed Epiq Class Action &
                                             5 Claims Solutions, Inc. (“Epiq”) to implement and provide notice pursuant to the Class Action
                                             6 Fairness Act (“CAFA notice”).
                                             7          As shown in the attached Declaration of Stephanie J. Fiereck, Epiq timely implemented

                                             8 CAFA notice on October 7, 2020, sending notice (and all of the required documents) to the
                                             9 Attorneys General of the United States, each of the 50 states, the District of Columbia and the
                                            10 United States Territories. (Fiereck Decl. (Ex. A) ¶¶ 7-8); see also 28 U.S.C. § 1715(b) (notice to
                                            11 the appropriate officials must be sent “[n]ot later than 10 days after a proposed settlement of a
                                            12 class action is filed in court”).
Tel: (310) 893-5150 ● Fax: (310) 893-5195
 11111 SANTA MONICA BOULEVARD, SUITE 620




                                            13          Respectfully submitted on October 8, 2020.
        LOS ANGELES, CALIFORNIA 90025
          HAWXHURST HARRIS LLP




                                            14
                                            15                                             HAWXHURST HARRIS LLP

                                            16
                                            17                                              By        /s/ David S. Harris
                                                                                                 Gerald E. Hawxhurst
                                            18                                                   David S. Harris
                                                                                                 Attorneys for Defendant
                                            19                                                   Valero Marketing and Supply Company
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                 1
                                                  NOTICE RE: IMPLEMENTATION OF CAFA                                     Case No.: 3:15-cv-05557-RS
                                                  NOTICE
Case 3:15-cv-05557-RS Document 280 Filed 10/08/20 Page 3 of 12




                   EXHIBIT A
              Case 3:15-cv-05557-RS Document 280 Filed 10/08/20 Page 4 of 12



 1                                 UNITED STATES DISTRICT COURT
 2                             NORTHERN DISTRICT OF CALIFORNIA
 3
      FAITH BAUTISTA,                                      Case No. 15-cv-05557-RS
 4
                              Plaintiff,
 5
              vs.
 6
      VALERO MARKETING AND SUPPLY
 7    COMPANY,
 8
                              Defendant.
 9

10                       DECLARATION OF STEPHANIE J. FIERECK, ESQ.
                            ON IMPLEMENTATION OF CAFA NOTICE
11

12   I, STEPHANIE J. FIERECK, ESQ., hereby declare and state as follows:

13           1.     My name is Stephanie J. Fiereck, Esq. I am over the age of 21 and I have personal
14
     knowledge of the matters set forth herein, and I believe them to be true and correct.
15
             2.     I am the Legal Notice Manager for Epiq Class Action & Claims Solutions, Inc.
16
     (“Epiq”), a firm that specializes in designing, developing, analyzing and implementing large-scale,
17

18   un-biased, legal notification plans.

19           3.     Epiq is a firm with more than 20 years of experience in claims processing and
20
     settlement administration. Epiq’s class action case administration services include coordination
21
     of all notice requirements, design of direct-mail notices, establishment of fulfillment services,
22
     receipt and processing of opt-outs, coordination with the United States Postal Service, claims
23

24   database management, claim adjudication, funds management and distribution services.

25           4.     The facts in this Declaration are based on what I personally know, as well as
26
     information provided to me in the ordinary course of my business by my colleagues at Epiq.
27

28

           DECLARATION OF STEPHANIE J. FIERECK, ESQ. ON IMPLEMENTATION OF CAFA NOTICE
                                                 1
               Case 3:15-cv-05557-RS Document 280 Filed 10/08/20 Page 5 of 12



 1                                   CAFA NOTICE IMPLEMENTATION
 2
             5.     At the direction of counsel for the Defendant Valero Marketing and Supply
 3
     Company, 57 officials, which included the Attorney General of the United States and the Attorneys
 4
     General of each of the 50 states, the District of Columbia and the United States Territories were
 5

 6   identified to receive the CAFA notice.

 7           6.     Epiq maintains a list of these state and federal officials with contact information for
 8
     the purpose of providing CAFA notice. Prior to mailing, the names and addresses selected from
 9
     Epiq’s list were verified, then run through the Coding Accuracy Support System (“CASS”)
10
     maintained by the United States Postal Service (“USPS”).1
11

12           7.     On October 7, 2020, Epiq sent 57 CAFA Notice Packages (“Notice”). The Notice

13   was mailed by certified mail to 56 officials, including the Attorneys General of each of the 50
14
     states, the District of Columbia and the United States Territories. The Notice was also sent by
15
     United Parcel Service (“UPS”) to the Attorney General of the United States. The CAFA Notice
16
     Service List (USPS Certified Mail and UPS) is included hereto as Attachment 1.
17

18           8.     The materials sent to the Attorneys General included a cover letter, which provided

19   notice of the proposed settlement of the above-captioned case. The cover letter is included hereto
20
     as Attachment 2.
21
             9.     The cover letter was accompanied by a CD, which included the following:
22
                    A. Class Action Complaint and Class Action Amended Complaints (Dkt Nos. 1,42
23
                       and 69);
24
                    B. Order Granting Motion to Decertify Class (Dkt 248);
25

26
     1
27     CASS improves the accuracy of carrier route, 5-digit ZIP®, ZIP + 4® and delivery point codes that appear on mail
     pieces. The USPS makes this system available to mailing firms who want to improve the accuracy of postal codes,
28   i.e., 5-digit ZIP®, ZIP + 4®, delivery point (DPCs), and carrier route codes that appear on mail pieces.

            DECLARATION OF STEPHANIE J. FIERECK, ESQ. ON IMPLEMENTATION OF CAFA NOTICE
                                                  2
             Case 3:15-cv-05557-RS Document 280 Filed 10/08/20 Page 6 of 12



 1               C. Notice of Motion and Unopposed Motion for Preliminary Approval of Class
                    Action Settlement; Memorandum of Points and Authorities in Support (Dkt 279);
 2

 3               D. Class Action Settlement Agreement and Release (with exhibits) (Dkt 279-1);

 4                         Exhibit A – [Proposed] Final Judgment and Order of Dismissal with
                            Prejudice;
 5
                           Exhibit B – [Proposed] Order Granting Unopposed Motion for Preliminary
 6                          Approval of Class Action Settlement; and
                           Exhibit B1 & B2 – Forms of Notices.
 7

 8               E. Declaration of Christopher C. Gold in Support of Plaintiff’s Unopposed Motion
                    for Preliminary Approval of Class Action Settlement (Dkt 279-2);
 9
                 F. Declaration of Faith Bautista in Support of Plaintiff’s Unopposed Motion for
10                  Preliminary Approval of Class Action Settlement (Dkt 279-3);
11
                 G. Declaration of Charles Pettibon in Support of Notice and Unopposed Motion for
12                  Preliminary Approval of Class Action Settlement (Dkt 279-4);
13               H. Declaration of Cathy Yanni (Dkt 279-5); and
14
                 I. Declaration of Cameron R. Azari, Esq., on Proposed Settlement Notice Plan (Dkt
15                  279-6).
16          I declare under penalty of perjury that the foregoing is true and correct. Executed on
17
     October 7, 2020.
18

19

20

21
                                                         Stephanie J. Fiereck, Esq.
22

23

24

25

26

27

28

          DECLARATION OF STEPHANIE J. FIERECK, ESQ. ON IMPLEMENTATION OF CAFA NOTICE
                                                3
Case 3:15-cv-05557-RS Document 280 Filed 10/08/20 Page 7 of 12




    Attachment 1
                    Case 3:15-cv-05557-RS Document 280 Filed 10/08/20 Page 8 of 12
                                            CAFA Notice Service List
                                                     UPS
Company                      FullName       Address1                   Address2   City         State   Zip
US Department of Justice     William Barr   950 Pennsylvania Ave NW               Washington   DC        20530
                               Case 3:15-cv-05557-RS Document 280 Filed 10/08/20 Page 9 of 12
                                                                            CAFA Notice Service List
                                                                              USPS Certified Mail

Company                              FullName                 Address1                                 Address2                        City             State    Zip
Office of the Attorney General       Kevin G Clarkson         PO Box 110300                                                            Juneau           AK      99811
Office of the Attorney General       Steve Marshall           501 Washington Ave                                                       Montgomery       AL      36130
Office of the Attorney General       Leslie Carol Rutledge    323 Center St                            Suite 200                       Little Rock      AR      72201
Office of the Attorney General       Mark Brnovich            2005 N Central Ave                                                       Phoenix          AZ      85004
Office of the Attorney General       CAFA Coordinator         Consumer Law Section                     455 Golden Gate Ave Ste 11000   San Francisco    CA      94102
Office of the Attorney General       Phil Weiser              Ralph L Carr Colorado Judicial Center    1300 Broadway 10th Fl           Denver           CO      80203
Office of the Attorney General       William Tong             55 Elm St                                                                Hartford         CT      06106
Office of the Attorney General       Karl A. Racine           400 6th St. NW                                                           Washington       DC      20001
Office of the Attorney General       Kathy Jennings           Carvel State Office Bldg                 820 N French St                 Wilmington       DE      19801
Office of the Attorney General       Ashley Moody             State of Florida                         The Capitol PL-01               Tallahassee      FL      32399
Office of the Attorney General       Chris Carr               40 Capitol Square SW                                                     Atlanta          GA      30334
Department of the Attorney General   Clare E. Connors         425 Queen St                                                             Honolulu         HI      96813
Iowa Attorney General                Thomas J Miller          1305 E Walnut St                                                         Des Moines       IA      50319
Office of the Attorney General       Lawrence G Wasden        700 W Jefferson St Ste 210               PO Box 83720                    Boise            ID      83720
Office of the Attorney General       Kwame Raoul              100 W Randolph St                                                        Chicago          IL      60601
Indiana Attorney General's Office    Curtis T Hill Jr         Indiana Government Center South          302 W Washington St 5th Fl      Indianapolis     IN      46204
Office of the Attorney General       Derek Schmidt            120 SW 10th Ave 2nd Fl                                                   Topeka           KS      66612
Office of the Attorney General       Daniel Cameron           700 Capitol Avenue                       Suite 118                       Frankfort        KY      40601
Office of the Attorney General       Jeff Landry              PO Box 94005                                                             Baton Rouge      LA      70804
Office of the Attorney General       Maura Healey             1 Ashburton Pl                                                           Boston           MA      02108
Office of the Attorney General       Brian E. Frosh           200 St Paul Pl                                                           Baltimore        MD      21202
Office of the Attorney General       Aaron Frey               6 State House Station                                                    Augusta          ME      04333
Department of Attorney General       Dana Nessel              PO Box 30212                                                             Lansing          MI      48909
Office of the Attorney General       Keith Ellison            445 Minnesota St                         Suite 1400                      St Paul          MN      55101
Missouri Attorney General's Office   Eric Schmitt             207 West High Street                     PO Box 899                      Jefferson City   MO      65102
MS Attorney General's Office         Lynn Fitch               Walter Sillers Bldg                      550 High St Ste 1200            Jackson          MS      39201
Office of the Attorney General       Tim Fox                  Department of Justice                    PO Box 201401                   Helena           MT      59620
Attorney General's Office            Josh Stein               9001 Mail Service Ctr                                                    Raleigh          NC      27699
Office of the Attorney General       Wayne Stenehjem          State Capitol                            600 E Boulevard Ave Dept 125    Bismarck         ND      58505
Nebraska Attorney General            Doug Peterson            2115 State Capitol                       PO Box 98920                    Lincoln          NE      68509
Office of the Attorney General       Gordon MacDonald         NH Department of Justice                 33 Capitol St                   Concord          NH      03301
Office of the Attorney General       Gurbir S Grewal          25 Market Street                         P.O. Box 080                    Trenton          NJ      08625
Office of the Attorney General       Hector Balderas          408 Galisteo St                          Villagra Bldg                   Santa Fe         NM      87501
Office of the Attorney General       Aaron Ford               100 N Carson St                                                          Carson City      NV      89701
Office of the Attorney General       Letitia James            The Capitol                                                              Albany           NY      12224
Office of the Attorney General       Dave Yost                30 East Broad Street                     14th Floor                      Columbus         OH      43215
Office of the Attorney General       Mike Hunter              313 NE 21st St                                                           Oklahoma City    OK      73105
Office of the Attorney General       Ellen F Rosenblum        Oregon Department of Justice             1162 Court St NE                Salem            OR      97301
Office of the Attorney General       Josh Shapiro             16th Fl Strawberry Square                                                Harrisburg       PA      17120
Office of the Attorney General       Peter F Neronha          150 S Main St                                                            Providence       RI      02903
Office of the Attorney General       Alan Wilson              PO Box 11549                                                             Columbia         SC      29211
Office of the Attorney General       Jason Ravnsborg          1302 E Hwy 14 Ste 1                                                      Pierre           SD      57501
Office of the Attorney General       Herbert H. Slatery III   PO Box 20207                                                             Nashville        TN      37202
Office of the Attorney General       Ken Paxton               300 W 15th St                                                            Austin           TX      78701
Office of the Attorney General       Sean D. Reyes            PO Box 142320                                                            Salt Lake City   UT      84114
Office of the Attorney General       Mark R. Herring          202 North Ninth Street                                                   Richmond         VA      23219
Office of the Attorney General       TJ Donovan               109 State St                                                             Montpelier       VT      05609
Office of the Attorney General       Bob Ferguson             800 Fifth Avenue                         Suite 2000                      Seattle          WA      98104
Office of the Attorney General       Josh Kaul                PO Box 7857                                                              Madison          WI      53707
Office of the Attorney General       Patrick Morrisey         State Capitol Complex                    Bldg 1 Room E 26                Charleston       WV      25305
Office of the Attorney General       Bridget Hill             2320 Capitol Avenue                                                      Cheyenne         WY      82002
Department of Legal Affairs          Mitzie Jessop Taase      Executive Office Building 3rd Floor      PO Box 7                        Utulei           AS      96799
Attorney General Office of Guam      Leevin T Camacho         Administration Division                  590 S Marine Corps Dr Ste 901   Tamuning         GU      96913
Office of the Attorney General       Edward Manibusan         Administration Bldg                      PO Box 10007                    Saipan           MP      96950
PR Department of Justice             Ines Carrau Martinez     PO Box 9020192                                                           San Juan         PR      00902
Department of Justice                Denise N. George         34-38 Kronprindsens Gade                 GERS Bldg 2nd Fl                St Thomas        VI      00802
Case 3:15-cv-05557-RS Document 280 Filed 10/08/20 Page 10 of 12




     Attachment 2
         Case 3:15-cv-05557-RS Document 280 Filed 10/08/20 Page 11 of 12

                                                                         NOTICE ADMINISTRATOR
                                                                           HILSOFT NOTIFICATIONS
                                                                                10300 SW Allen Blvd
                                                                               Beaverton, OR 97005
                                                                                    P 503-350-5800
                                                                          DL-CAFA@epiqglobal.com

October 7, 2020

VIA UPS OR USPS CERTIFIED MAIL

                  Class Action Fairness Act – Notice to Federal and State Officials

Dear Sir or Madam:

Pursuant to the “Class Action Fairness Act,” (“CAFA”), 28 U.S.C. §1715, please find enclosed
information from Defendant Valero Marketing and Supply Company relating to the proposed
settlement of a class action lawsuit.

      Case: Bautista v. Valero Marketing and Supply Company, Case No. 3:15-cv-05557-RS.

      Court: United States District Court Northern District of California, San Francisco Division.

      Defendant: Valero Marketing and Supply Company.

      Judicial Hearing Scheduled: The Preliminary Approval Hearing is scheduled for November
       5, 2020 at 1:30 p.m. The Court has not set a hearing date or time for the Final Approval
       Hearing. These matters may be continued or set without further notice.

      Documents Enclosed: Copies of the following documents are contained on the enclosed CD:
          1. Class Action Complaint and Class Action Amended Complaints (Dkt Nos. 1,42 and
             69);
          2. Order Granting Motion to Decertify Class (Dkt 248);
          3. Notice of Motion and Unopposed Motion for Preliminary Approval of Class Action
             Settlement; Memorandum of Points and Authorities in Support (Dkt 279);
          4. Class Action Settlement Agreement and Release (with exhibits) (Dkt 279-1);
                      Exhibit A – [Proposed] Final Judgment and Order of Dismissal with Prejudice;
                      Exhibit B – [Proposed] Order Granting Unopposed Motion for Preliminary
                       Approval of Class Action Settlement; and
                      Exhibit B1 & B2 – Forms of Notices.
          5. Declaration of Christopher C. Gold in Support of Plaintiff’s Unopposed Motion for
             Preliminary Approval of Class Action Settlement (Dkt 279-2);
          6. Declaration of Faith Bautista in Support of Plaintiff’s Unopposed Motion for
             Preliminary Approval of Class Action Settlement (Dkt 279-3);
         Case 3:15-cv-05557-RS Document 280 Filed 10/08/20 Page 12 of 12

                                                                          NOTICE ADMINISTRATOR
                                                                           HILSOFT NOTIFICATIONS
                                                                                10300 SW Allen Blvd
                                                                               Beaverton, OR 97005
                                                                                    P 503-350-5800
                                                                          DL-CAFA@epiqglobal.com

             7. Declaration of Charles Pettibon in Support of Notice and Unopposed Motion for
                Preliminary Approval of Class Action Settlement (Dkt 279-4);
             8. Declaration of Cathy Yanni (Dkt 279-5);
             9. Declaration of Cameron R. Azari, Esq., on Proposed Settlement Notice Plan (Dkt 279-6)
As stated in the Settlement Agreement, Valero does not own, operate, or manage the Valero-branded
gas stations and does not meaningfully control the branded stations’ pricing, etc. Although the
proposed settlement concerns branded stations in California, it is not feasible for Valero to provide
the names of class members who reside in each State and the estimated proportionate share of the
claims of such members to the entire settlement or an estimate of the number of class members
residing in each State and the estimated proportionate share of the claims of such members to the
entire settlement.

Very truly yours,

Notice Administrator


Enclosures
